DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 and 9-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2013/002800 (McKenna).
Regarding claim 1:
McKenna disclose a wheel unit for a radiation system, the wheel unit comprising: 
a wheel mechanism configured to at least partially support a rotating unit and facilitate rotation of the rotating unit relative to a stationary unit (300), the wheel mechanism comprising at least one roller that is configured to impart rotation to the rotating unit (302), wherein a radiation source and a detector array are mounted to the rotating unit [0042]; 
a support structure configured to support the wheel mechanism (210), the support structure defining an opening that is sized to receive the wheel mechanism (Fig. 2); and 
an attachment structure configured to attach the wheel mechanism to the support structure (312), wherein: 

when the attachment structure is in an unlocked position, the attachment structure does not engage at least one of the wheel mechanism or the support structure such that the wheel mechanism is detached from the support structure and removable from the support structure through the opening ([0045]-[0046], pin is detachable from the mount).
Regarding claim 2:
McKenna disclose the wheel unit of claim 1, wherein the support structure extends between a first end and a second end of the support structure, the first end of the support structure attached to the stationary unit and the second end of the support structure supporting the wheel mechanism (Fig. 2 and 3).
Regarding claim 3:
McKenna disclose the wheel unit of claim 1, wherein the at least one roller of the wheel mechanism comprises a first roller and a second roller, a linking structure attaching the first roller and the second roller (Fig. 3).
Regarding claim 4:
McKenna disclose the wheel unit of claim 3, wherein the linking structure defines a linking opening through which the attachment structure is configured to be received [0046].
Regarding claim 5:
McKenna disclose the wheel unit of claim 4, wherein the attachment structure extends between the first roller and the second roller when the attachment structure is received through the linking opening such that the wheel mechanism is pivotable relative to the support structure [0046].
Regarding claim 6:

Regarding claim 7:
McKenna disclose the wheel unit of claim 6, wherein when the attachment structure is in the unlocked position, the attachment structure is not received through the linking opening and the support opening [0046].
Regarding claim 9:
McKenna disclose a radiation system comprising: a stationary unit (110); a rotating unit configured for rotation about an axis relative to the stationary unit (104), the axis lying within a plane that bisects the rotating unit, the rotating unit comprising a first rotational surface extending about the axis and a second rotational surface extending about the axis, wherein a radiation source and a detector array are mounted to the rotating unit (Fig. 1 and 2); and 
a wheel mechanism set configured to at least partially support the rotating unit at the first rotational surface and facilitate rotation of the rotating unit relative to the stationary unit (Fig. 1 and 2), the wheel mechanism set comprising: 
a wheel mechanism configured to rotationally support the rotating unit at a first location of the first rotational surface, the first location lying on a first side of the plane (Fig. 1-6); and 
a second wheel mechanism configured to rotationally support the rotating unit at a second location of the first rotational surface, the second location lying on the first side of the plane (Fig. 1-6); 
a second wheel mechanism set configured to at least partially support the rotating unit at the second rotational surface and facilitate rotation of the rotating unit relative to the stationary unit, the second wheel mechanism set comprising: a third wheel mechanism configured to rotationally support 
Regarding claim 10:
McKenna disclose the radiation system of claim 9, wherein a wheel axis intersects the wheel mechanism and the third wheel mechanism, the wheel axis extending substantially parallel to the axis (Fig. 3-5).
Regarding claim 11:
McKenna disclose the radiation system of claim 10, wherein a second wheel axis intersects the second wheel mechanism and the fourth wheel mechanism, the second wheel axis extending substantially parallel to the axis (Fig. 3-5).
Regarding claim 12:
McKenna disclose the radiation system of claim 9, the wheel mechanism comprising a first roller and a second roller that are configured to impart rotation to the rotating unit (Fig. 3-5).
Regarding claim 13:
McKenna disclose the radiation system of claim 12, comprising a motor that is coupled to the first roller, the motor configured to impart rotation to the first roller ([0025], drive shaft).
Regarding claim 14:
McKenna disclose the radiation system of claim 9, the rotating unit extending between a first end and a second end along the axis (Fig. 3-5).
Regarding claim 15:

Regarding claim 16:
McKenna disclose the radiation system of claim 15, the third wheel mechanism comprising a third axial roller that is configured to engage the second end of the rotating unit and limit movement of the rotating unit along the axis, the rotating unit disposed between the axial roller and the third axial roller (Fig. 3-5).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2013/002800 (McKenna) in view of US 4093862 (Brandt).
Regarding claim 8:
McKenna disclose the wheel unit of claim 1, but fails to teach the details of comprising a lift unit supported by the stationary unit and configured to engage the rotating unit, wherein: when the lift unit is in a lowered position relative to the rotating unit, the rotating unit is supported by the wheel mechanism and the lift unit is spaced a distance apart from the rotating unit; and when the lift unit is in a raised position relative to the rotating unit, the rotating unit is supported by the lift unit and the rotating unit is spaced a second distance apart from the wheel mechanism.

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine the invention of McKenna with the lift unit disclosed by Brandt. One would have been motivated to make such a combination to provide a means for lifting a structure from rollers. 
Regarding claim 17:
McKenna disclose a radiation system comprising: a stationary unit (110); a rotating unit configured for rotation about an axis relative to the stationary unit (104), wherein a radiation source and a detector array are mounted to the rotating unit (Fig. 1 and 2); a wheel mechanism configured to at least partially support the rotating unit and facilitate rotation of the rotating unit relative to the stationary unit (Fig. 1-5). 
McKenna fails to teach a lift unit supported by the stationary unit and configured to engage the rotating unit, wherein: when the lift unit is in a lowered position relative to the rotating unit, the rotating unit is supported by the wheel mechanism and the lift unit is spaced a distance apart from the rotating unit; and when the lift unit is in a raised position relative to the rotating unit, the rotating unit is supported by the lift unit and the rotating unit is spaced a second distance apart from the wheel mechanism.
Brandt disclose a lift unit supported by the stationary unit and configured to engage the rotating unit (Fig. 10, 161/162), wherein: when the lift unit is in a lowered position relative to the rotating unit, the rotating unit is supported by the wheel mechanism and the lift unit is spaced a distance apart from 
Regarding claim 18:
McKenna in view of Brandt disclose the radiation system of claim 17, comprising a base attached to the stationary unit, the base defining a base opening through which a portion of the lift unit is received, the lift unit movable relative to the base (Fig. 10).
Regarding claim 19:
McKenna in view of Brandt disclose the radiation system of claim 18, wherein the lift unit extends along a direction that is substantially perpendicular to the axis (Fig. 10).
Regarding claim 20:
McKenna in view of Brandt disclose the radiation system of claim 17, wherein the lift unit comprises an engagement member that is configured to contact the rotating unit when the lift unit is in the raised position, the engagement member having a shape that substantially matches a shape of an outer surface of the rotating unit (Fig. 10).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANI FOX whose telephone number is (571)272-3513.  The examiner can normally be reached on M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANI FOX/
Primary Examiner
Art Unit 2884